 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STRIKE 3 HOLDINGS, LLC,                            No. 2:18-cv-02208-MCE-CKD
12                       Plaintiff,
13           v.                                          ORDER TO SHOW CAUSE
14    JOHN DOE subscriber assigned IP address
      73.41.91.169,
15
                         Defendant.
16

17

18          This case is one of several nearly-identical matters, wherein plaintiff alleges that an as-

19   yet-unidentified defendant is infringing on plaintiff’s copyrights by anonymously downloading

20   and distributing plaintiff’s pornographic films. (ECF No. 1.) To obtain defendant’s identity,

21   plaintiff filed an ex parte application to subpoena defendant’s internet service provider, which the

22   court granted subject to certain limitations and conditions. (ECF No. 10.)

23          The deadline having passed, plaintiff has failed to file a status report in this case, as

24   ordered. Nor has plaintiff requested an extension of time. Moreover, plaintiff has previously

25   failed to comply with court-ordered deadlines in several other nearly-identical matters, and has

26   been explicitly “cautioned to carefully calendar deadlines and follow all future court orders.”

27   (Strike 3 Holdings, LLC v. John Doe, 1:18-cv-00587-MCE-CKD, ECF No. 16 at 2; Strike 3

28   Holdings, LLC v. John Doe, 2:18-cv-01663-MCE-CKD, ECF No. 12 at 2; Strike 3 Holdings,
                                                        1
 1   LLC v. John Doe, 2:18-cv-01667-MCE-CKD, ECF No. 13 at 2; Strike 3 Holdings, LLC v. John

 2   Doe, 2:18-cv-01677-MCE-CKD, ECF No. 12 at 2.)

 3          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 4   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 5   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 6          Accordingly, IT IS HEREBY ORDERED that

 7          1. Within 14 days of this order, plaintiff shall SHOW CAUSE in writing why the court

 8              should not impose $250 in sanctions based upon its failure to follow the court’s

 9              previous order.

10   Dated: January 4, 2019
                                                     _____________________________________
11
                                                     CAROLYN K. DELANEY
12                                                   UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
